El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El presente recurso nos permite exponer y precisar los requisitos del alcance probatorio de las Reglas 64 y 65 de Evidencia, 32 L.P.R.A. Ap. IV, y además, examinar la aplica-bilidad de la doctrina de res ipsa loquitur en una colisión vehicular en cadena.
) — I
El 18 de mayo de 1984, aproximadamente a las 10:30 A.M., José M. Nieves López tenía detenido su automóvil Datsun 200 SX, 1981, en espera de que cambiara un semáforo de la Ave. 65 de Infantería. Fue impactado por la parte trasera.
Ante el Tribunal Superior, Sala de Carolina, Nieves Ló-pez alegó que el accidente fue causado por la negligencia del demandado Michael Rexach Bonet, quien inició la colisión. Alegadamente éste impactó el de una dama identificada como Carmen Figueroa y ella, a su vez, chocó el suyo. La señora Figueroa, aunque también demandada, no pudo ser localizada. Tampoco fue emplazada mediante edictos.
Rexach Bonet y su aseguradora contestaron la demanda. Negaron responsabilidad. Adujeron, en síntesis, que el acci-dente se debió a que Carmen Figueroa impactó primero a Nieves López.
La fiel solución del recurso exige una referencia a la prueba según la sentencia del ilustrado foro de instancia.(1) En la vista en su fondo el demandante Nieves López reiteró que su auto estaba detenido esperando que cambiase el se-máforo. Atestó que de frente tenía una camioneta. De pronto sintió un solo impacto fuerte en la parte trasera de su ve-hículo. Como consecuencia, chocó la camioneta. Se desmontó *431de su automóvil para tomar la información pertinente a los conductores involucrados. La dama que le impactó se identi-ficó como Carmen Figueroa y le dio un número de teléfono. Manejaba un automóvil Chevrolet Sedan. Ella le dijo: “Yo le di a usted porque éste (refiriéndose a Rexach Bonet) me dio a mí primero.” Solicitud de revisión, pág. 3.
Esta manifestación fue oportunamente objetada y soste-nida por el tribunal sentenciador por constituir prueba de referencia. Dicho foro dictaminó que no se demostró la de-bida diligencia para lograr la presencia de Carmen Figueroa al juicio.
En efecto, Nieves López indicó que no le pidió a ella que le mostrara la licencia de conducir. Tampoco anotó la tablilla del automóvil. Por su parte, Rexach Bonet le suministró todos los datos pertinentes. Además, éste último llevaba con-sigo una cámara y tomó fotografías de la parte delantera y posterior del segundo vehículo (el de la señora Figueroa) y de la parte delantera del tercero (el de Nieves López). Las mismas fueron admitidas en evidencia. Demuestran que el automóvil Datsun sufrió mayores daños en su parte delan-tera. En su parte trasera apenas se percibe una pequeña abolladura. En cuanto al frente del automóvil Chevrolet de la señora Figueroa, tampoco revela daños notables. No existen fotografías del frente del automóvil de Rexach Bonet ni tam-poco de la parte posterior del de la señora Figueroa.
Posteriormente, Nieves López trató de comunicarse con la señora Figueroa en el número de teléfono que ella le sumi-nistró. Resultó falso. No la conocían. También combinó los números originales sin éxito. Realizó infructuosamente ges-tiones con la Puerto Rico Telephone Co. Después no hizo más gestiones para localizarla.
El otro testigo fue el policía Manuel E. Ramos. No recordó nada del accidente. Confrontado con el Exhibit 1 (demandante), Informe de Accidente, a raíz del accidente ad-*432mitió haberlo preparado exclusivamente con la información brindada por el demandante Nieves López. Dicho informe es un tanto confuso.(2) Identifica al carro Núm. 1 como el perteneciente a Carmen Figueroa, sin embargo, consigna la tablilla del automóvil correspondiente a Rexach Bonet que, a su vez, identifica como el auto Núm. 2. El vehículo de Nieves López es identificado como el Núm. 3. Aun así, su contenido es desfavorable como prueba al demandante Nieves López. Describe la ocurrencia del accidente del modo siguiente:
El auto núm. 1 el cual se dio a la fuga rodaba por la carre-tera núm. 3 en dirección de este a oeste y al llegar al km. 10.5 de Carolina este [sic] no guardaba distancia rasonable [sic] del vehículo que mediatamente [sic] le precedía dando lugar este a que con el frente impactara a el [sic] auto núm. 2 que rodaba en la misma dirección y carril por la parte posterior, este auto núm. 2 con el impacto se fue hacia delante [sic] im-pactando con el frente a el [sic] auto núm. 3 que rodaba en la misma dirección y carril. También, el conductor del auto núm. 3 indicó que le dolía el cuello y la espalda con motivo del acci-dente e iba a pasar por un hospital luego.
*433Los únicos datos que hay son los del conductor del auto núm. 3 los datos del núm. 2 solo [sic] hay un teléfono y el nombre, este accidente es, para el Policía Justino Santiago de Accidentes Hit and Run núm. 6124.
Los daños del núm. 3 del frente fue con el impacto le dio a otro vehículo pero no sufrió daño y se fue el núm. 4.
Con esta prueba, a pedido de los demandados, el tribunal desestimó bajo la Regla 39.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. A solicitud de Nieves López acordamos revisar. Sus seis (6) señalamientos de errores son susceptibles de sintetizarse en la negativa del tribunal de instancia a ad-mitir las manifestaciones de la señora Figueroa bajo las dis-posiciones de las Reglas 64(A)(5) y 65(B) de Evidencia, 32 L.P.R.A. Ap. IV, y no aplicar la doctrina de res ipsa loquitur. No tiene razón.
HH H — H
Examinemos inicialmente los ángulos evidenciarios. “Prueba de referencia” es aquella “declaración aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la verdad de lo aseverado”. Regla 60(C) de Evidencia, 32 L.P.R.A. Ap. IV. Su inadmisibilidad está atada a los riesgos inherentes que presenta relativos a la narración, percepción, recuerdo del acontecimiento y sinceridad del declarante. Pueblo v. García Reyes, 113 D.P.R. 843, 853 (1983).
Sin embargo, la norma no es absoluta. Son innumerables las excepciones. Una la dispone la Regla 64(A) de Evidencia, supra, que enumera cinco (5) circunstancias bajo las cuales se considera un declarante “no disponible como testigo”. En el caso de autos, la modalidad aplicable caracteriza como testigo no disponible a aquel “ausente de la vista [si] el proponente de su declaración ha desplegado diligencia para conseguir su comparecencia mediante citación del tribunal”. Regla 64(A)(5) de Evidencia, supra.
*434A su amparo, la determinación de indisponibilidad está sujeta a demostrar que el proponente ha efectuado un esfuerzo razonable para lograr la presencia del testigo en el juicio. Pueblo v. Ruiz Lebrón, 111 D.P.R. 435, 446 (1981). Ello implica probar que se desplegó la debida diligencia para encontrar y citar al testigo mediante medios razonables. La suficiencia de la prueba requerida para probar ese hecho descansa ex arbitrio judiéis. Villaronga, Com. v. Tribl. de Distrito, 74 D.P.R. 331, 337 (1953); E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII, pág. 338; E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Sec. 253; 4 Weinstein’s Evidence Sec. 804(a)[01] (1988).
En este caso, según antes expuesto, Nieves López no fue diligente. Primero, extrajudicialmente, desde el mismo mo-mento del accidente no actuó, de manera inexplicable, pru-dencial y diligentemente. No requirió ni examinó la licencia de conducir de la señora Figueroa, como tampoco anotó la tablilla del vehículo. Después se limitó a unas llamadas tele-fónicas. No hizo otras investigaciones. Una vez presentada la demanda, tampoco gestionó su comparecencia. Nunca trató de emplazarla mediante edictos. Bajo el palio de la Regla 64(A)(5) de Evidencia, supra, esta prueba no configura el despliegue de gestiones suficientes. Fueron exiguas. Con estos antecedentes coincidimos con el tribunal de instancia de que no demostró la no disponibilidad de la Sra. Carmen Figueroa.
Aclarado este extremo, anotemos que su manifestación tampoco era admisible bajo la excepción de la Regla 65(B) de Evidencia, supra, que versa sobre declaraciones espontáneas por excitación. En Pueblo v. García Reyes, supra, págs. 849-850, expusimos así su evolución doctrinal y requisitos para su admisibilidad:
*435La mencionada excepción de las declaraciones espontáneas ha sido reconocida desde hace largo tiempo, aunque anterior-mente se consideraba como una instancia de la más amplia, aunque poco definida, excepción de res gestae. En la práctica, ha sido acogida con mucha liberalidad por este Tribunal. Véanse, por ejemplo, Pueblo v. Blanco, 40 D.P.R. 130 (1929), y Pueblo v. López, 76 D.P.R. 378 (1954). Véase también la nota en 42 Rev. Jur. U.P.R. 135 (1973). En Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 229 (1962), enumeramos los requisitos para su aplicación: “(1) un evento suficientemente alarmante que produzca una manifestación espontánea e irreflexiva; (2) falta de tiempo para inventar la manifestación; y (3) la mani-festación debe referirse al evento que la causa.” (Énfasis su-plido y en el original.)
La garantía circunstancial de veracidad de esta excepción yace en la ocurrencia de un evento o suceso de tal naturaleza o intensidad que genere una expresión espontánea. De ordinario, la combinación física y psicológica de estos factores paraliza temporalmente la facultad de reflexión, y ello reduce las probabilidades de fabricación de la declaración. Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 229 (1962); Chiesa, op. cit., pág. 377; Clearly, op. cit., Sec. 297; Weinstein, supra, Sec. 803(2)[01]. Para determinar la admisibilidad de este tipo de manifestaciones es menester escudriñar los hechos y circunstancias particulares de cada caso para detectar si el evento verdaderamente puede clasificarse como alarmante o excitante (excited utterances). Esto presupone la presentación de prueba independiente para demostrar la espontaneidad de la manifestación. Chiesa, op. cit., págs. 380-381; Clearly, op. cit; Weinstein, supra; D.F. Binder, Hearsay Handbook, 2da ed., Colorado, Ed. McGraw-Hill, 1983, Sec. 2.06.
Reconocemos que, en muchas ocasiones, una colisión entre automóviles detenidos puede catalogarse como un evento excitante o alarmante susceptible de provocar declaraciones espontáneas. Claro está, ello depende de un sinnú-*436mero de factores, entre los que se destacan la magnitud del impacto, el temperamento de los involucrados, el valor eco-nómico y daños de los automóviles implicados, las lesiones sufridas por algún pasajero dentro del automóvil, etc.
Aun así, la prueba del demandante Nieves López tam-poco logró situar la declaración de Carmen Figueroa bajo esta excepción evidenciaria. A riesgo de especular, no po-demos hacerlo nosotros. Recuérdese que no solicitó ni elevó ante nos una exposición narrativa de la prueba debidamente certificada. Ese era su deber. No lo hizo. Nada hay en qué avalar esa tesis. No hay indicio de que Carmen Figueroa es-tuviera excitada o actuara de manera irreflexiva al alegada-mente manifestar que Rexach Bonet la había impactado. So-bre el particular, los autos originales y el récord limitado es-tán totalmente huérfanos, incluso de la forma o manera en que hizo esta declaración. Los únicos indicadores objetivos tienden a demostrar lo contrario. La colisión no revistió la violencia generada por accidentes en que ha mediado exceso de velocidad. Los daños materiales no fueron significativos y ella no experimentó lesiones corporales. Si algo la prueba, de manera objetiva, permite razonablemente concluir es que no estaba excitada y perturbada. Salvo conjeturar que se equi-vocó, podemos inferir que fría y calculadamente mintió sobre su teléfono —y presumiblemente sobre su nombre— para aprovechar de ese modo y desaparecer del lugar. Recuérdese que ni aun combinados los números de teléfono que suminis-tró permitieron al demandante Nieves López localizarla.
I — I hH l-H
Finalmente, examinamos la aplicabilidad de la doctrina de res ipsa loquitur. En Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692, 697 (1979), nos expresamos —en torno a la responsabilidad por la colisión en cadena de automóviles detenidos— sobre la necesidad de establecer nexo causal “entre el evento culposo y el daño sufrido . . .”. Acto seguido *437dijimos: “En caso de concurrencia de causas hay que deter-minar qué causa es la eficiente. ‘[C]uando sean varias las concurrentes’, escribe Santos Briz en la primera de estas obras, ‘hay que estimar como decisiva la que por sus circuns-tancias determina el daño (sent, de 30 de enero de 1954).’ Op. cit, pág. 225.” (Énfasis suplido.) Íd.
Según antes indicado, la prueba presentada por Nieves López no pudo demostrar que la conducta de Rexach Bonet fue la causa eficiente y decisiva del accidente automovilístico. Por tal razón, invoca la doctrina de res ipsa loquitur. No tiene razón.
Observamos que “el único efecto de la aplicación de la doctrina de res ipsa loquitur, es de establecer una inferencia permisible a favor de la parte actora”. Pérez Rivera v. Olazagasti Fiol, 90 D.P.R. 779, 786 (1964). Sin embargo, para ello es necesario que concurran los requisitos siguientes: (1) el accidente debe, de ordinario, no ocurrir a no ser por la negligencia de otra persona; (2) debe causarlo una agencia o instrumentalidad dentro del control exclusivo del demandado, y (3) no debe ocurrir debido a acción voluntaria alguna del demandante. Soc. de Gananciales, Etc. v. Presbyterian Hosp., 88 D.P.R. 391, 397-398 (1963).
La doctrina no es aplicable cuando puede existir alguna otra causa probable del accidente de la cual pueda inferirse que no hubo negligencia. Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028, 1036 (1953). Véase H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, Cap. VII, págs. 397-398. En Kirchberger v. Gover, 76 D.P.R. 907, 912 (1954), ex-tendimos dicha doctrina a situaciones en que un vehículo choca a otro debidamente estacionado durante varias horas de la noche. No nos pronunciamos en torno a su aplicabilidad a casos de choques por la parte trasera de automóviles temporalmente detenidos.
*438La regla mayoritaria adoptada en Estados Unidos permite que sea invocada cuando un vehículo de motor impacta a otro así detenido.(3) Millonig v. Bakken, 334 N.W.2d 80 (1983); Tracy v. Graf, 550 P.2d 886 (Colo. 1976); Turner v. Wallace, 217 N.E.2d 11 (1966); Harding v. MacDougal, 79 Cal. Rptr. 772 (1969); Orlando v. Northcutt, 441 P.2d 58 (Ariz. 1968); Beck v. Kessler, 45 Cal. Rptr. 337 (1965); Bell’s Fish and Poultry Company v. Jenkins, 227 So. 2d 512 (1969); Rivers v. Bauer, 79 F. Supp. 403 (1948); 11 Blashfield Automobile Law and Practice Secs. 418.1-418.3 (1977); Anotación, Res Ipsa Loquitur-Automobile Collision, 151 A.L.R. 870; Anotación, Auto-Stopping — Res Ipsa Loquitur, 79 A.L.R.2d 153; W.P. Keeton, Prosser and Keeton on Torts, 5ta ed., Minnesota, Ed. West Publishing Co., 1984, Sec. 39, pág. 251. Empero, su aplicación no es automática. Depende de las circunstancias particulares de la colisión. Para beneficiarse de la inferencia permisible de negligencia que la doctrina permite establecer, el actor debe demostrar preliminarmente las circunstancias bajo las cuales se ocasionó el accidente. Véanse: Norris v. Gatts, 738 P.2d 344 (Alaska *4391987); Graf v. Tracy, 568 P.2d 467 (Colo. 1977); Evans v. Byers, 331 A.2d 138 (D.C. 1975); Conner v. Brkich, 481 P.2d 894 (Ariz. 1971); Varisco v. Malovin, 255 N.E.2d 190 (1970); Frazier v. Cordialino, 253 N.E.2d 843 (1969); Bondar v. Ar Jay Paint Company, 191 N.Y.S.2d 767 (1959); Anotación, Res Ipsa Loquitur — Directing Verdict, 97 A.L.R.2d 522.
Según los hechos probados, dicha doctrina sería aplicable contra Carmen Figueroa, pero no contra Rexach Bonet. En cuanto a éste, el récord carece de prueba de la cual pueda inferirse negligencia de su parte. La instrumentalidad —au-tomóvil— que ocasionó el accidente no se encontraba bajo el control exclusivo de Rexach Bonet, puesto que el de Carmen Figueroa se hallaba entre el del demandante Nieves López y el de Rexach Bonet. Este hecho de por sí excluye la configu-ración del segundo requisito de la doctrina de res ipsa loqui-tur.
Ciertamente, el choque pudo muy bien deberse a la negli-gencia exclusiva de Carmen Figueroa. Según antes indicado, el informe de la Policía tiende así a sostenerlo. Ésta no fue parte en el pleito. Recuérdese que Nieves López atestó que escuchó un (1) solo impacto. Salvo que le fallara el sentido auditivo, ello es incompatible con la negligencia atribuible a Rexach Bonet. En el curso ordinario de los eventos hu-manos, resulta un tanto extraño oir un solo impacto ante una colisión o choque en cadena de automóviles detenidos. En resumen, las conclusiones del tribunal de instancia sostienen su decreto desestimatorio.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió opinión disidente, a la cual se unieron la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso.
*440—O—

(1) Tomamos directamente de la sentencia los hechos, pues el recurrente José M. Nieves López no elevó exposición narrativa de la prueba.


(2) En un informe suplementario posterior —fechado 8 de agosto de 1984— se establece que las partes (Miguel Rexach Bonet y señor Nieves López) llegaron a un acuerdo. El policía José Hernández pidió el archivo del caso. Desconocemos el tipo y alcance de este acuerdo. Pudo ser que cada uno repara por cuenta propia sus respectivos vehículos o que Rexach Bonet se hacía responsable. Dos (2) razones nos impiden tomar en consideración ese archivo.
La primera, según indicado, es totalmente especulativo precisar el conte-nido y alcance de ese acuerdo. De los autos y prueba disponible no tenemos expli-cación alguna. Existe una carencia total de elementos de juicio para justipreciar su efecto.
Y segunda, como Foro apelativo no podemos, sua sponte, tomar en cuenta cualesquiera conversaciones o negociaciones habidas entre partes con miras a transigir una posible causa de litigio como equivalentes de una admisión de res-ponsabilidad de Rexach Bonet. Rodríguez v. Great Am. Indemnity Co., 63 D.P.R. 605 (1944); Pueblo v. Central Cambalache, 59 D.P.R. 60 (1941). El verdadero fundamento que justifica la exclusión de evidencia sobre transacción de reclama-ciones es que ordinariamente no constituye una aceptación de responsabilidad. Puede responder a un deseo de evitar molestias o trastornos ulteriores. Pueblo v. Ruiz, 83 D.P.R. 349 (1961).


(3) En la jurisdicción norteamericana existe también la doctrina conocida como el rear-end collision, que tiene un efecto procesal análogo al de res ipsa loquitur. Wagoner v. Hurt, 554 S.W.2d 587, 589 (1977), la expone concisamente:
“La doctrina de ‘colisión por la parte posterior’ [rear-end collision] sencilla-mente establece que si un conductor tiene su vehículo de motor en una parte de la carretera donde debería o tendría derecho a tenerlo en vista de la dirección en que viaja y alguna otra persona que viaja detrás de él en la misma dirección alcanza su vehículo y lo choca por detrás, la prueba de que hubo una colisión constituye un caso prima facie de negligencia específica en contra del conductor que viaja detrás.
“La colisión por la parte trasera sugiere negligencia específica ... nuestros tribunales han restringido la teoría de resarcimiento en casos de colisión por la parte posterior a aquellos casos en que el hecho de la colisión permite inferir la negligencia del demandado.” (Traducción nuestra.)
Véanse, también: Jensen v. Papas, 684 S.W.2d 524 (1984); Clevenger v. Walters, 419 S.W.2d 102 (1967); 12 Blashfield Automobile Law and Practice Sec. 439.4 (1977).